In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of disposition of the Family Court, Suffolk County (Freundlich, J.), entered April 30, 1999, which, after a hearing, and upon a finding that he was in violation of the terms and conditions of a suspended judgment of permanent neglect of the same court, dated December 18, 1997, terminated his parental rights, and committed the children to the custody of the Suffolk County Department of Social Services for the purpose of adoption.
*613Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court’s determination after a hearing that he failed to comply with certain conditions of the suspended judgment of permanent neglect is supported by a preponderance of the evidence (see Matter of Shawna DD., 289 AD2d 892). Thus, the Family Court providently exercised its discretion by revoking the suspended judgment. Ritter, J.P., O’Brien, Crane and Cozier, JJ., concur.